17 N.Y.3d 949 (2011)
959 N.E.2d 1021
936 N.Y.S.2d 73
2011 NY Slip Op 90326
MARSHALL INVESTMENTS CORPORATION et al., Appellants,
v.
HARRAH'S OPERATING COMPANY, INC., as Successor to CAESAR'S ENTERTAINMENT INC., Formerly Known as PARK PLACE ENTERTAINMENT CORPORATION, et al., Respondents.
Motion No: 2011-1042
Court of Appeals of New York.
Submitted September 12, 2011.
Decided November 22, 2011.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.